 1   LAW OFFICE OF EMILY DE LEON
     Emily De Leon, SBN296416
 2   1318 K Street
     Bakersfield, CA 93301
 3   Tel: (661)331-0207
     Email: emily@lawdeleon.com
 4
     Attorney for:
 5   LIODAM GONZALEZ
 6
                            IN THE UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT of CALIFORNIA
 8

 9
                                                     ) Case No.: 1:19-cr-00201-DAD-BAM
     UNITED STATES OF AMERICA,                       )
10
                                                     )
                    Plaintiff,                       ) DEFENDANTS REQUEST AND WAIVER
11
                                                     ) OF APPEARANCE; ORDER
            vs.                                      )
12
                                                     )
     LIODAM GONZALEZ,                                )
13
                                                     )
                    Defendant                        )
14

15
     Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant Liodam Gonzalez, having
16
     been advised of his right to be personally present at all stages of the proceedings, hereby requests
17
     that this Court permit him to waive his right to personally appear for any and all proceedings in
18
     this matter. Mr. Gonzalez agrees that his interests shall be represented at all times by the
19
     presence of his attorney Emily de León, the same as if Mr. Gonzalez were personally present.
20
     This court has the discretion under Rule 43(b)(2) to permit the defendant’s absence.
21

22
     Date: 04/08/2020                                              ___/s/ Liodam Gonzalez_______
23
                                                                       Liodam Gonzalez
24
     Date: 04/08/2020                                              __/s/ Emily de Leon________
25
                                                                   EMILY DE LEON
                                                                   Attorney for Defendant



                             DEFENDANTS REQUEST AND WAIVER OF APPEARANCE     - 1
 1

 2
                                                  ORDER
 3
            Good cause appearing,
 4
            IT IS HEREBY ORDERED the Court grants Defendant Gonzalez’s request for waiver
 5
     of his personal appearance for all proceedings in this matter.
 6

 7
     IT IS SO ORDERED.
 8
        Dated:     April 8, 2020                              /s/ Barbara   A. McAuliffe   _
 9
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                            DEFENDANTS REQUEST AND WAIVER OF APPEARANCE     - 2
